Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Corrected Notice of Allowability is in response to the IDS filed on 2/10/2021. No Claims have been cancelled.  No claims were added as New.  Claims 1, 4-11, 14-21 and 24-30 are pending. 

Information Disclosure Statement
The information disclosure statement (IDS), submitted on 2/10/2021, is in compliance with the provisions of 37 CFR 1.97. Accordingly, the information disclosure statement is being considered by the examiner.


Allowable Subject Matter
Claims 1, 4-11, 14-21 and 24-30 are allowed.
The following is an examiner’s statement of reasons for allowance: 
Applicant’s IDS filed on 2/10/2021 has been considered however, the Notice of Allowance for 16/432,626 does not contain any information that would change the status of the instant claim set. As a result the claims are still in condition for allowance.
Applicant's arguments/amendments filed on 12/8/2020 make the record is clear regarding reasons for allowance. See MPEP 1302.14(1). According to MPEP 1302.14 (I): “In most cases, the examiner’s actions and the applicant’s replies make evident the reasons for allowance, satisfying the “record as a whole” proviso of the rule. This is 
A Final search was conducted by Examiner on 12/28/2020, however the closest prior art fails to disclose, teach or even suggest “obtaining hardware performance information concerning hardware deployed within a computing platform, wherein the hardware performance information is continuously obtained; obtaining platform performance information concerning the operation of the computing platform, wherein the platform performance information is continuously obtained, wherein the platform performance information is obtained, at least in part, from a Security Information and Event Management (SIEM) system, and wherein obtaining platform performance information includes: obtaining system-defined consolidated platform information for the computing platform from an independent information source, the system-defined consolidated platform information defining the security-relevant subsystems present on the computing platform; obtaining client-defined consolidated platform information for the computing platform from a client information source, the client-defined consolidated platform information defining the security-relevant subsystems that the client believes are present on the computing platform; obtaining application performance information concerning one or more applications deployed within the computing platform, wherein the application performance information is continuously obtained;” because the closest .
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RODERICK TOLENTINO whose telephone number is (571)272-2661.  The examiner can normally be reached on Mon- Fri 8am-4pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Luu Pham can be reached on 571-270-5002.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  


RODERICK . TOLENTINO
Examiner
Art Unit 2439



/RODERICK TOLENTINO/Primary Examiner, Art Unit 2439